CHRISTIAN, Judge.
— The offense is murder; the punishment, death.
The proof on the part of the State was to the effect that on the 25th of September, 1934, appellant killed Martha Jane German and her husband, Willie Turner German. The motive for the homicide, as disclosed by the testimony of the State, was robbery. After killing said parties, appellant burned their house. However, the testimony of the State was sufficient to identify the charred remains of the victims of the homicide. Appellant made two confessions, in each of which he admitted his presence at the scene of the homicide. In the first confession he stated that he, Artie Cook and Huey Fulton went to the home of deceased and her husband for the purpose of robbing them. Mr. German made an effort to secure a gun and he (appellant) shot him. As he fell, Mrs. German made an outcry and appellant shot her. After getting some money out of a trunk, appellant and his companions set fire to the house and fled. In the second confession appellant stated that his companions committed the homicide. The testimony of the State, aside from the confessions, was to the effect that shortly after the homicide appellant was in possession of personal property-belonging to Mr. German. In his testimony on the trial, appellant’s version was substantially the same as that shown in his second statement.'
*115The evidence is deemed sufficient to support the judgment of conviction.
The transcript fails to show that the indictment was presented in open court by the grand jury. No complaint was raised in the lower court relative to the matter. The matter complained of not being a defect of substance, the question can not be raised for the first time in this court. Poe v. State, 266 S. W., 417.
The judgment of conviction shows that appellant entered a plea of not guilty. The transcript does not embrace a special order showing arraignment; nor does the judgment state, in terms, that appellant was arraigned. No question was raised in the court below. Article 847, C. C. P., expressly provides, among other things, that this court shall presume that the accused was arraigned unless such matter was made an issue in the court below and it affirmatively appears by a bill of exception approved by the judge of the court below or proven up by bystanders, as provided by law, that he was not arraigned. See, also, West v. State, 49 S. W., 95.
Appellant contends that the indictment is fundamentally defective, in that a number of methods, modes and instruments were alleged to have been used by appellant in the commission of the homicide. A similar indictment was sustained by this court in the case of Burt v. State, 38 Texas Crim. Rep., 397. We quote from the opinion. “This indictment is correctly drawn. Where there is doubt about how the death was produced, it is well to put every means suggested by proof in the indictment; and, if proof be made of one of the means, it is unnecessary to prove them all.”
It appears from bill of exception No. 3, as qualified by the trial judge, that after six jurors had been accepted, impaneled, and removed to the jury room, the seventh juror was impaneled but not immediately removed to the jury room. This juror was present in the jury box for a short time while another juror was being questioned on his voir dire examination. The bill of exception fails to show that anything transpired in the presence of the juror which was calculated to affect his impartiality or influence him against appellant. We are unable to agree with appellant’s contention that reversible error is presented.
Appellant objected to the introduction of his first written statement on the ground that it was involuntary. There is nothing in the bill of exception to support the grounds of *116objection. Nor do we find anything in the statement of facts that would have warranted the rejection of the confession.
Appellant has some objections to the court’s charge, which do not appear to have been authenticated by the trial judge. Hence we are not warranted in considering them. At all events, an examination of the charge, in the light of the exceptions, leads us to the conclusion that the issues raised by the evidence were adequately presented to the jury.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.